 
Exhibit 10.2
 
MFA MORTGAGE INESTMENTS, INC.
SENIOR OFFICERS DEFERRED BONUS PLAN
AS AMENDED AND RESTATED AS OF DECEMBER 10, 2008


 
1.             Purpose
 
The Corporation has adopted this Plan to assist its Senior Officers with their
individual tax and financial planning and to permit the Corporation to remain
competitive in attracting, retaining and motivating key employees.  The Plan
permits eligible employees to defer the receipt of annual cash bonuses which
they may be entitled to receive from the Corporation.  This Plan is intended to
be an unfunded arrangement maintained by the Corporation which is designed align
the interests of Participants more closely with the interests of the other
stockholders of the Corporation.
 
2.             Effective Date
 
(a)           This Plan shall become effective on the Effective Date.
 
3.             Definitions
 
In this Plan, the following definitions shall apply:
 
"Account" - the account maintained by the Corporation for Deferred Stock Units
credited in accordance with Section 6 of the Plan.
 
"Administrator" - the person, persons or entity appointed from time to time by
the Board of Directors of the Corporation to manage and administer the Plan.
 
"Bonus Compensation" - the annual cash payable to a Senior Officer through
discretionary bonus awards granted, as determined by the Compensation Committee
of the Board of Directors of the Corporation.
 
"Code" - the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.
 
"Common Stock" - the Corporation’s common stock, $0.01 par value per share.
 
"Corporation" - MFA Mortgage Investments, Inc., a Maryland corporation, and its
successors.
 
"Deferral Period" - the five-year period, if so elected, during which Bonus
Compensation for a particular year is to be deferred.  At the conclusion of the
Deferral Period, such deferred Bonus Compensation will be paid out in a lump sum
or, if so elected, in a specified number of annual installments not to exceed
five years.  If the deferred Bonus Compensation is paid out in annual
installments, such installment payments shall be treated as a series of separate
payments for purposes of Section 409A of the Code.  Except as otherwise provided
in Section 8(a) of the Plan, payment(s) will commence, or be made in a lump sum,
no earlier than January 15 of the year first following the five-year anniversary
of the applicable election date.  For example, if during 2002 a Participant
elects the Deferral Period (i.e., 5 years) for Compensation deferred in 2003,
the payment(s) shall be made/commence on or about January 15, 2008.
 

--------------------------------------------------------------------------------


 
"Deferred Stock Unit" - a credit to a Participant's Account under Section 6(b)
that represents the right to receive a cash payment equal to the Fair Market
Value of one Share on settlement of the Account.
 
"Effective Date" - December 19, 2002, the date the Plan was adopted.
 
"Fair Market Value" - for any date, the average of the high and low sales prices
for Shares of the Corporation’s Common Stock, par value, $0.01 per share, as
reported by the New York Stock Exchange or such other relevant exchange on which
the Corporation’s Common Stock is traded.
 
"Participant" - each Senior Officer who elects to defer a percentage of Bonus
Compensation under the Plan.
 
"Plan" - the MFA Mortgage Investments, Inc. Senior Officer  Deferred Bonus Plan,
as it may be amended from time to time.
 
"Second Election" - an election pursuant to Section 5(c)(iii) of the Plan which
changes the Senior Officer’s prior deferral election.
 
"Senior Officer" - any officer identified by the Corporation as an insider for
purposes of Section 16 of the Securities Exchange Act of 1934
 
"Share" - a share of Common Stock of the Corporation.
 
"Termination of Service" - termination of service with the Corporation, which
shall be interpreted in a manner that is consistent with the definition of a
“separation from service” under Section 409A of the Code and Treasury Regulation
1.409A-1(h).
 
4.             Administration
 
(a)           Subject to the oversight of the Board, the Administrator
shall  have authority to administer the Plan, including conclusive authority to
construe and interpret the Plan, to establish rules, policies, procedures, forms
and notices for use in carrying out the Plan, and to make all other
determinations necessary or desirable for administration of the Plan.  The
Administrator may delegate some or all of its functions to another person(s) as
it may deem appropriate.
 
(b)           Notwithstanding any other provision herein to the contrary, the
Administrator shall administer the Plan and exercise authority and discretion
under the Plan, to satisfy the requirements of Section 409A of the Code or any
exemption thereto.
 
5.             Election to Defer Compensation
 
(a)           Amount of Deferral.  A Senior Officer may elect to defer a
percentage of Bonus Compensation, up to 100%, otherwise thereafter payable to
such Senior Officer.
 
(b)           Manner of Electing Deferral.  An election to defer Bonus
Compensation shall be made by giving written notice to the Administrator in the
form approved by the Administrator.  Such notice shall address, without
limitation;
 
(i)           the percentage of Bonus Compensation to be deferred and
 
(ii)           if applicable, an election for the Account to be settled
following a five-year Deferral Period; and
 
2

--------------------------------------------------------------------------------


 
(iii)           an election for the Account to be settled in either a lump-sum
payment or in a specified number of annual installments (not to exceed five).
 
(c)           Time of Election; Effectiveness; Change of Election.
 
(i)           An election to defer Bonus Compensation shall be made by a Senior
Officer no later than the end of taxable year preceding the year for which the
Bonus Compensation was earned.  Notwithstanding the foregoing, a Senior Officer
who first becomes eligible to participate in the Plan may make an election to
defer any future Bonus Compensation within 30 days after the date of such
eligibility; provided, however, that such deferral election shall only apply to
the pro rata portion of the Bonus Compensation that is earned from the date of
such election through the remainder of the year.
 
(ii)           An election shall be irrevocable as of the last day of the
calendar year in which the election is made and shall continue in effect until
the end of the calendar year for which the Bonus Compensation is earned.
 
(iii)           A Senior Officer may change a deferral election annually by
making a Second Election on the Annual Participant Election Form provided by the
Administrator; provided that the Second Election must, except as may otherwise
be permitted under the rules applicable under Section 409A of the Code, (A) be
effective at least one year after it is made, or, in the case of payments to
commence at a specific time, be made at least one year before the first
scheduled payment, and (B) defer the commencement of distributions (and each
affected distribution) for at least five years.
 
6.             Deferred Bonus Compensation Account
 
(a)           Establishment of Account.  The Corporation will maintain a
Account(s) for each Participant for each year in which they elect to participate
in the Plan, which will reflect the Bonus Compensation deferred by such
Participant for a given calendar year.  Accounts under this Plan shall be
unfunded and shall represent only an unsecured claim against the general assets
of the Corporation.
 
(b)           Deferred Stock Units.  For any given calendar year, a Participant
may elect to defer a whole percentage, up to 100%, of Bonus Compensation earned
by such Participant in the form of Deferred Stock Units.  Such deferral election
shall be made in accordance with the provisions of Sections 5(b) and 5(c) of the
Plan.  The number of Deferred Stock Units credited to the Participant's Account,
at the time such Bonus Compensation would otherwise have been payable absent the
election to defer, will be equal to (i) the otherwise payable amount divided by
(ii) the Fair Market Value of a Share on the last trading day preceding the
credit date.  In addition, on each date on which a cash dividend is payable on
the Shares, the Participant's Account shall be credited with a number of
Deferred Stock Units equal to (i) the per Share cash dividend times the number
of Deferred Stock Units then credited to the Account, divided by (ii) the Fair
Market Value of a Share on the last trading day preceding the dividend payment
date.  Accounts shall be credited with fractional Deferred Stock Units, rounded
to the third decimal place.  Such additional Deferred Stock Units shall be paid
to the Participant at the same time as Deferred Stock Units are received by the
Participant with respect to the deferral of Bonus Compensation.
 
(c)           Adjustments.  In case of a stock  split, stock dividend, or other
relevant change in capitalization of the Corporation, the number of Deferred
Stock Units credited to a Participant's Account shall be adjusted in such manner
as the Administrator deems appropriate.
 
3

--------------------------------------------------------------------------------


 
7.             Valuation
 
The value of an Account as of any date on which a settlement payment is to be
made under Section 8 shall be the amount equal to the number of Deferred Stock
Units then credited to the Participant’s Account times the Fair Market Value of
a Share on the last trading day preceding the payment date.
 
8.             Settlement
 
(a)           The Account shall be distributed or commence distribution to a
Participant on the earlier of (i) the year first following the year in which a
Termination of Service occurs, or (ii) with respect to any particular Account,
the year first following the year in which the five-year Deferral Period elected
by such Participant for such Account expires.  Notwithstanding the foregoing,
all distribution elections shall provide that no payments may commence with
respect to any Account any later than the year first following the Participant’s
72nd birthday, or such other date as may, subject to Section 409A of the Code,
be approved by the Administrator.  To the extent that an Account is to be
distributed to a Participant in accordance with this Section 8, such
distribution shall occur on or about, but no earlier than January 15 of the
applicable distribution year.  Notwithstanding the foregoing, or any other
provision hereof, with respect to any settlement that is due upon a Termination
of Service, if the Participant is determined by the Corporation to be a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
and any of the Corporation’s stock is publicly traded on an established
securities market or otherwise, such settlement or distribution shall not be
made before the date which is six months after the date of Termination of
Service.  Any payments delayed in accordance with the prior sentence shall be
paid to the Participant on the first day of the seventh month following the
Participant’s Termination of Service.
 
(b)           Lump Sum.  If a Participant elects lump sum settlement, an amount
of cash equal to the value of the Account determined in accordance with Section
7 shall be paid to the Participant in accordance with Section 8(a).
 
(c)           Installment Payments.  If a Participant elects settlement in
installments, an amount of cash, determined as hereafter provided, shall be paid
to the Participant in accordance with Section 8(a) in each year of the
installment payment period elected.  The amount of each installment shall be
equal to (i) the value of the Account as of the payment date for such
installment, determined in accordance with Section 7, divided by (ii) the number
of unpaid installments.  Each installment payment shall be debited to the
Deferred Stock Units in a Participant's Account.
 
(d)           Payment on Death.  Notwithstanding a Participant's settlement
election, in the event of a Participant's death an amount of cash equal to the
remaining value of the Account determined as provided in Section 7 shall be paid
in a single payment to the Participant's estate as soon as practicable.
 
(e)           No early withdrawal.  No withdrawal may be made from a
Participant's Account except as provided in this Section 8.
 
(f)           Cash settlement only.  Settlement of an Account under this Plan
shall be made only in cash, via wire transfer or check in U.S. dollars.
 
9.             Non-Assignability
 
The right of a Participant to receive any unpaid portion of the Participant's
Account may not be assigned or transferred except by will or the laws of descent
and distribution and may not be pledged or encumbered or be subject to
attachment, execution, or levy of any kind.
 
4

--------------------------------------------------------------------------------


 
10.           Amendment and Termination
 
This Plan may be amended, modified or terminated by the Board at any time,
provided that no such amendment, modification or termination shall, without the
consent of a Participant, adversely affect such Participant's rights with
respect to amounts accrued in the Participant's Account.
 
11.           Governing Law
 
This Plan and all actions taken under it shall be governed by the laws of the
State of New York, without reference to conflict of law principles.
 
12.           Severability
 
If any provision of this Plan shall be deemed illegal or invalid for any reason,
such illegality or invalidity shall not affect the remaining provisions of the
Plan but shall be fully severable.
 
13.           Compliance
 
The Administrator is authorized to take such steps as may be necessary
including, without limitation, delaying effectiveness of a Participant's
election or delaying settlement of an Account, in order to ensure that this Plan
and all actions taken under it comply with any law, regulation, or listing
requirement which the Administrator deems applicable or desirable, including the
exemption provided by Rule 16b-3 under the Securities Exchange Act of 1934, as
amended.
 
14.           Withholding
 
If the Corporation concludes that any tax is owing with respect to any deferral
of income or payment hereunder, the Corporation shall withhold such amounts from
any payments due the Participant, or otherwise make appropriate arrangements
with the Participant for satisfaction of such obligation.
 
15.           No Right to Continued Service
 
Nothing in the Plan shall confer on any individual any right to continue in the
service of the Corporation or interfere in any way with the right of the
Corporation to terminate a Participant’s service at any time.
 
5

--------------------------------------------------------------------------------


 
MFA MORTGAGE INVESTMENTS, INC.
SENIOR OFFICERS DEFERRED BONUS COMPENSATION PLAN
 
ANNUAL PARTICIPANT ELECTION FORM – 20__ DEFERRALS
 
In accordance with the provisions of the Plan, I hereby elect to defer the
percentage of the annual Bonus Compensation earned during 20__, as follows:
 
 
1.
AMOUNT OF BONUS COMPENSATION DEFERRAL  (Indicate whole percentage only).  I
elect to defer ____% of the cash bonus awarded to me in 20__ and otherwise
payable in January 20__.

 
 
2.
DEFERRAL PERIOD - I hereby elect the five-year Deferral Period for Bonus
Compensation earned during 20__, such that payment will be deferred until on or
about January 15, 20__.

 
 
_____  Yes  _____  No

 
 
3.
SETTLEMENT - Form of Distribution  (Initial one)

 
_____  I elect the following installment payment period: _____ years (indicate
between one and five years)
 
OR
 
_____  I elect a lump sum distribution in accordance with the terms of the Plan.
 
This election is subject to all of the terms of the MFA Mortgage Investments,
Inc. Senior Officers Deferred Bonus Compensation Plan on file attached hereto
and on file with the records of the Corporation.
 
Dated: ___________              __________________________
Signature of Senior Officer

 

 

 
 
Please check below if you do not wish to participate in the Plan and sign below.
 
_____  I do not wish to participate in the MFA Mortgage Investments, Inc. Senior
Officers Deferred Bonus Compensation Plan
 
Dated: ___________              __________________________
Signature of Senior Officer
 

 

 
Accepted on the ___ day of ___________, 20__,
on behalf of MFA Mortgage Investments, Inc.
 
By: ___________________________________
 

 

 
FEDERAL TAX ASPECTS
The following discussion is a general description of expected Federal income tax
results under current law.  The information is not tax advice, it is intended to
be for general guidance only and does not give a full description of all the tax
issues which may apply to you.  You should also remember that tax laws may
change from time to time.  You should consult your own tax advisors regarding
the impact of the Plan, and your election thereunder, with respect to any
federal, state, local or other taxes.
 
6

--------------------------------------------------------------------------------


 
The Plan is intended to be a non-qualified deferred compensation plan under the
provisions of the Internal Revenue Code.  At the time a Participant's deferral
of Bonus Compensation is made, it is intended that such Participant will not
recognize income for Federal income tax purposes. In addition, Deferred Stock
Units credited pursuant to Section 6(b) of the Plan are not intended to be
treated as income at the time they are credited to the Account of a Participant.
 
Participants will recognize ordinary income at the time the Participant
deferrals, together with the earnings credited to these amounts, are actually
paid out or made available to the Participants. The amount of such ordinary
income will equal the amount of cash received.
 
The Plan is not intended to be a tax-qualified plan under Section 401(a) of the
Internal Revenue Code and is not intended to be subject to ERISA. The
Corporation has not received any ruling from the Internal Revenue Service
concerning the tax consequences of the Plan.
 

7 

--------------------------------------------------------------------------------